UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 13-6563


KEVIN PITTS,

                Petitioner – Appellant,

          v.

WARDEN LEE CORRECTIONAL INSTITUTION,

                Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia. Joseph F. Anderson, Jr., District
Judge. (3:11-cv-02093-JFA)


Submitted:   August 13, 2013                 Decided:   August 27, 2013


Before KEENAN, DIAZ, and FLOYD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Pitts, Appellant Pro Se.     Brendan McDonald, Donald John
Zelenka, OFFICE OF THE ATTORNEY GENERAL OF SOUTH CAROLINA,
Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kevin Pitts seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                      We

dismiss the appeal for lack of jurisdiction because the notice

of appeal was not timely filed.

             Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                   “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”      Bowles v. Russell, 551 U.S. 205, 214 (2007).

             The district court’s order was entered on the docket

on   September 11,      2012.     The   notice   of   appeal   was   filed   on

April 6, 2013. *     Because Pitts failed to file a timely notice of

appeal or to obtain an extension or reopening of the appeal

period, we deny a certificate of appealability and dismiss the

appeal.     We dispense with oral argument because the facts and

legal     contentions    are    adequately   presented   in    the   materials




      *
       For the purpose of this appeal, we assume that the date
appearing on the notice of appeal is the earliest date it could
have been properly delivered to prison officials for mailing to
the court. Fed. R. App. P. 4(c); Houston v. Lack, 487 U.S. 266
(1988).



                                        2
before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                                    DISMISSED




                                     3